Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following statement is for reasons for the indication of the allowability and withdrawal of the previous office rejection regarding claims 1-19:
Applicant’s argument with regarding to the rejection of claims 1-19 has been persuaded. The teaching relied upon by the Examiner in the prior art of record to U.S. Application Pub. No. 2005/0052513 to Inoue does not disclose the timing of circulation or the timing of suction, and does not disclose the relative timings of circulation and suction in an inkjet printing apparatus for which suction has been completed for some elements of the inkjet printing apparatus and has not been completed for others, alone or in combination as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

May 22, 2021